* — Case: 1:18-cv-00753-SJD-KLL Doc #: 56 Filed: 10/15/19 Page: 1 of 2 PAGEID #: 2339

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Nicholas K. Meriwether,
Case No. 1:18-cv-753

Plaintiff,
Judge Susan J, Dlott
v.
: Order Granting Extensions of Time and
The Trustees of Shawnee State : an Extension of the Page Limit for
University, et al., : Responses to Plaintiff's Objections
Defendants.

This matter is before the Court on the Shawnee State University Defendants’ Unopposed
Motion for Extension of Time to File Response to Plaintiff's Objections (Doc. 54) and
Defendant-Intervenors’ Unopposed Motion for Extension of Time to Respond to Plaintiff's
Objections (Doc. 55).

On September 5, 2019, Magistrate Judge Litkovitz filed a sixty-two-page Report and
Recommendation (Doc. 49) recommending dismissal of the Amended Complaint. Plaintiff
received an extension of time from the Court, and then Plaintiff filed their Objections (Doc. 52)
on October 3, 2019. Plaintiff's Objections were also more than sixty pages long.

The Shawnee State University Defendants seek an extension of time until October 31,
2019 to file their responsive brief to the Objections and an extension of the page limit up to forty
pages. Defendant-Intervenors seek an extension of time until November 14, 2019 to file their
responsive brief. No party opposes the extensions of time nor the increased page limit.
Accordingly, the Court extends the deadline until November 14, 2019 for both the Shawnee State
University Defendants and the Defendant-Intervenors to file responsive briefs to the pending
Objections. Additionally, the Court grants the Shawnee State Defendants an extension of the

page limit up to forty pages total.
Case: 1:18-cv-00753-SJD-KLL Doc #: 56 Filed: 10/15/19 Page: 2 of 2 PAGEID #: 2340

IT IS SO ORDERED.

th
Dated this /S_ day of CcLiker, , 2019,

BY THE COURT:

Sean §. Met

Susan J. Diott (/
United States District Judge
